
	

115 S1735 IS: Special Counsel Independence Protection Act
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1735
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2017
			Mr. Graham (for himself, Mr. Booker, Mr. Whitehouse, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To limit the removal of a special counsel, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Special Counsel Independence Protection Act.
		2.Limitation on removal of special counsel
 (a)In generalA special counsel appointed by the Attorney General, or any other official appointed by the Attorney General who exercises a similar degree of independence from the normal Department of Justice chain of command, may only be removed if the Attorney General files an action in the United States District Court for the District of Columbia and files a contemporaneous notice of the action with the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.
 (b)RequirementAny action filed under subsection (a) shall be heard and determined by a court of 3 judges in accordance with the provisions of section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court.
 (c)Removal for causeA special counsel or other appointed official described in subsection (a) may be removed only after the court has issued an order finding misconduct, dereliction of duty, incapacity, conflict of interest, or other good cause, including violation of policies of the Department of Justice.
			
